ORDER
On February 27, 1980, respondent was ordered to appear before this court on Monday, April 7, 1980, at 9:30 a. m. to show cause why her appeal in the above-entitled case should not be dismissed for failure to comply with Rule 16 of the rules of this court relating to the filing of a brief. After hearing argument from counsel for respondent, it is hereby ordered that respondent’s appeal shall be dismissed unless respondent shall file a brief in support of her appeal on or before April 21, 1980.